Lawton and Davis, JJ.
(dissenting). We respectfully dissent. Supreme Court was correct in holding that "[t]he exclusion B.3 clearly sets forth that the policy did not provide liability coverage for the automobile David was driving”. Because that exclusion from coverage applies, the judgment should be *931reversed. Supreme Court erred in going beyond that clearly worded exclusion to find an ambiguity elsewhere "in the four corners of the policy” (see, Breed v Insurance Co., 46 NY2d 351). No amount of construction can equate the terms "named insured” with "named driver” to bring the claim within that exclusion’s exception for "named insured”. The provisions of the insurance contract are clear and, therefore, the contract must be enforced as written (cf., State of New York v Home Indem. Co., 66 NY2d 669). Consequently, Supreme Court incorrectly held as a matter of law that David Mancuso’s coverage as a "named driver” was identical to the coverage afforded to Louis Mancuso as a "named insured”.
Additionally, it is well settled that, when a contract is unambiguous, circumstances extrinsic to the contract may not be considered (see, General Phoenix Corp. v Cabot, 300 NY 87; Bethlehem Steel Co. v Turner Constr. Co., 2 NY2d 456). Thus, in this declaratory judgment action to enforce the terms of the insurance contract, it was error for Supreme Court to consider facts extrinsic to the contract. If, as plaintiff and Louis and David Mancuso contend, the named insured Louis Mancuso bargained for and Valley Forge Insurance Company (Valley Forge) and CNA Insurance Company (CNA) agreed to provide "named insured” coverage for his son, David, then the remedy is an action for reformation or in negligence, not an action on the contract.
Thus, we would deny the cross motions, grant the motion and declare that Valley Forge and CNA are not liable under the policy, without prejudice to the right of plaintiff and Louis and David Mancuso to seek alternative relief. (Appeal from Judgment of Supreme Court, Chautauqua County, Gerace, J. —Declaratory Judgment.) Present — Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.